UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1321


JTH TAX, INCORPORATED, d/b/a Liberty Tax Service,

                  Plaintiff – Appellee,

             v.

JONATHAN FEIN,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      F. Bradford Stillman,
Magistrate Judge. (2:08-cv-00021-FBS)


Submitted:    November 4, 2009              Decided:   November 18, 2009


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Declan C. Leonard, Jeffrey L. Rhodes, Stephanie D. Wilson, ALBO
&   OBLON,   L.L.P.,    Arlington,   Virginia,   for   Appellant.
Christopher D. Davis, Virginia Beach, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jonathan   Fein   appeals   the   magistrate     judge’s *    order

entering judgment in JTH Tax, Incorporated’s favor on its claim

for breach of a franchise agreement, as well as its request for

a   permanent   injunction   against   Fein.    We   have     reviewed    the

record and find no reversible error.         Accordingly, we affirm the

magistrate judge’s judgment.       See JTH Tax, Inc. v. Fein, No.

2:08-cv-00021-FBS (E.D. Va. entered Jan. 27, 2009; amended by

order entered Feb. 23, 2009).          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




      *
        The parties consented to the jurisdiction                   of    the
magistrate judge under 28 U.S.C. § 636(c) (2006).



                                   2